Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/717,414 filed on 11 April 2022. This application is a CON of 14/846,293 filed on 4 September 2015 and claims PROV priority to 62/151,874 filed on 23 April 2015. 	The preliminary amendment filed 11 April 2022 cancels claims 1-20 and adds claims 21-40. 	Claims 21-40 are presented for examination.

Allowable Subject Matter
Claims 27 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities: the word “more” is missing from the phrase “one or processors configured” in line 2. For the purpose of this examination, Examiner will interpret the phrase to say “one or more processors configured…”   	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 34, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28, 34, and 39 recite “in response to the cloud version being automatically selected as the selected version of the attachment, present a selection menu to the sender suggesting the cloud version.” The claimed invention presents a selection menu suggesting a cloud version in response to automatically selecting the cloud version. The specification, in paragraphs 0026, 0052, and 0063 disclose switching to the cloud version when the local version is the selected attachment. Further, paragraph 0030, when describing selection menu 214, presents the sender with “an editable version or just a viewable version of the file” in response to the cloud version being selected. Thus, this claim is indefinite. For the purpose of this examination, Examiner will interpret the claims to mean “in response to the locally stored attachment being automatically selected as the selected version of the attachment, present a selection menu to the sender suggesting the cloud version.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21, 22, 29-31, and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,329,935 B2 and in view of US PGPUB 2016/0127452 A1 to Newman et al.
Regarding Claims 21, 30, and 37, US Patent 11329935 B2 discloses a system for managing electronic communications, the system comprising:  	one or processors configured, via execution of instructions stored in memory, to: 		in response to detecting inclusion of a locally stored attachment in an outgoing communication, automatically select one of the locally stored attachment and a cloud version of the locally stored attachment as a selected version of an attachment, and  		transmit the selected version of the attachment along with the outgoing communication (claim 8). 	US Patent 11329935 B2 fails to explicitly disclose wherein the automatically selected version of an attachment based at least in part on how a sender of the outgoing communication initiated the outgoing communication.  	Newman, in a similar field of endeavor, discloses automatically select one of a locally stored copy and a cloud version of the locally stored copy as a selected version of a copy based at least in part on how a sender of an outgoing communication initiated the outgoing communication (FIG. 5 steps 530-538 and 0050-0053 provides for automatically selecting one of a local copy of a requested document and a server application version of a request document as a selected version of a copy based at least in part on how a user/sender of a request/an outgoing communication initiated the request from local application 1 420b or server application 420b). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Newman for opening a copy of a document based on the application executed for opening the document. The application-specific document versioning of Newman will allow one of ordinary skill in the art to send outgoing e-mails of an email application with a local or server-based version of an attachment, in order to provide an improved editing experience with low latency or a cloud-based editing experience with noticeable latency (Newman 0037). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the application-specific document versioning of Newman.
Regarding Claims 22, 31, and 38, US Patent 11329935/Newman system discloses the system of claim 21, wherein the one or more processors are configured to automatically select the cloud version of the locally stored attachment as the selected version of the attachment when the sender initiated the outgoing communication via a web-based application (Newman, FIG. 5 step 532 and 0050 provides for when the sender initiated a server application, then the system opens the requested document from a server). 	Same motivation as claim 21.
Regarding Claim 29, the US Patent 11329935/Newman system discloses the system of claim 21, wherein the one or more processors are configured to automatically select the locally stored attachment when the sender initiated the outgoing communication via a local application (Newman, FIG. 5 step 538 and 0053 provides for when the sender initiated a local application, then the system opens a local copy of the requested document). 	Same motivation as claim 21.
Regarding Claim 36, the US Patent 11329935/Newman system discloses the method of claim 30, wherein automatically selecting one of the locally stored attachment and the cloud version of the locally stored attachment is performed at one selected from a group consisting of a communication service server, a client device communicatively coupled to the communication service server (Newman, FIG. 2 provides for local device 202), and a communication application executed on the client device communicatively coupled to the communication service server. 	Same motivation as claim 30.
Therefore, the limitations of claims 21, 22, 29-31, and 36-38 of the instant application are disclosed by the limitations of claim 8 of US Patent No. 11,329,935 B2 in view of Newman et al, and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 29-31, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0142350 A1 to Mutha et al and in view of US PGPUB 2016/0127452 A1 to Newman et al.
Regarding Claim 21, Mutha discloses a system for managing electronic communications (FIG. 2, client computing device 202), the system comprising:  	one or processors configured, via execution of instructions stored in memory (FIG. 2 and 0281 provides for one or more processors configured via execution of instructions stored in storage device 222), to: 		in response to detecting inclusion of a locally stored attachment in an outgoing communication (FIG. 4 step 404 and 0284 provides for in response to detecting inclusion of an attachment in an email), automatically select one of the locally stored attachment and a cloud version of the locally stored attachment as a selected version of an attachment (FIG. 4 steps 406-412 and 0285-0288 provides for automatically selecting one of an attachment and a link to the attachment in a cloud folder, i.e. a cloud version of a locally stored attachment, as a selected version of an attachment), and  		transmit the selected version of the attachment along with the outgoing communication (FIG. 4 step 414 and 0289 provides for sending the selection version of the attachment with the sent email). 	Mutha doesn’t explicitly disclose wherein the automatically selected version of an attachment is based at least in part on how a sender of the outgoing communication initiated the outgoing communication. 	Newman, in a similar field of endeavor, discloses automatically select one of a locally stored copy and a cloud version of a locally stored copy as a selected version of a copy based at least in part on how a sender of an outgoing communication initiated the outgoing communication (FIG. 5 steps 530-538 and 0050-0053 provides for automatically selecting one of a local copy of a requested document and a server application version of a request document as a selected version of a copy based at least in part on how a user/sender of a request/an outgoing communication initiated the request from local application 1 420b or server application 420b). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Newman for opening a copy of a document based on the application executed for opening the document. The application-specific document versioning of Newman, when implemented with the mail attachment management of the Mutha system, will allow one of ordinary skill in the art to send outgoing e-mails of an email application with a local or server-based version of an attachment, in order to provide an improved editing experience with low latency or a cloud-based editing experience with noticeable latency (Newman 0037). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the application-specific document versioning of Newman with the mail attachment management of the Mutha system for the desirable purpose of optimizing performance of document editing based on the application and the desired experience.
Regarding Claim 22, the Mutha/Newman system discloses the system of claim 21, wherein the one or more processors are configured to automatically select the cloud version of the locally stored attachment as the selected version of the attachment when the sender initiated the outgoing communication via a web-based application (Newman, FIG. 5 step 532 and 0050 provides for when the sender initiated a server application, then the system opens the requested document from a server). 	Same motivation as claim 21.
Regarding Claim 29, the Mutha/Newman system discloses the system of claim 21, wherein the one or more processors are configured to automatically select the locally stored attachment when the sender initiated the outgoing communication via a local application (Newman, FIG. 5 step 538 and 0053 provides for when the sender initiated a local application, then the system opens a local copy of the requested document). 	Same motivation as claim 21.
Regarding Claim 30, similar rejection where the system of claim 21 teaches the method of claim 30.
Regarding Claim 31, similar rejection where the system of claim 22 teaches the method of claim 31.
Regarding Claim 36, the Mutha/Newman system discloses the method of claim 30, wherein automatically selecting one of the locally stored attachment and the cloud version of the locally stored attachment is performed at one selected from a group consisting of a communication service server, a client device communicatively coupled to the communication service server (Newman, FIG. 2 provides for local device 202), and a communication application executed on the client device communicatively coupled to the communication service server. 	Same motivation as claim 30.
Regarding Claim 37, similar rejection where the system of claim 21 teaches the non-transitory computer-readable medium of claim 37.
Regarding Claim 38, similar rejection where the system of claim 22 teaches the non-transitory computer-readable medium of claim 38.

Claims 23-26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the Mutha/Newman system as applied to claims 22 and 31 above, and further in view of US PGPUB 2014/0359465 A1 to Litan Sever et al.
Regarding Claim 23, the Mutha/Newman system discloses the system of claim 22. 	The Mutha/Newman system doesn’t explicitly disclose wherein the one or more processors are configured to, in response to selecting the cloud version of the locally stored attachment as the selected version of the attachment, provide an indication to the sender of a change of version of the selected version of the attachment transmitted along with the outgoing communication. 	Litan Sever, in a similar field of endeavor, discloses in response to selecting the cloud version of the locally stored attachment as the selected version of the attachment (FIG. 2 and 0029 provides for in response to selecting the cloud version of document 200 that could be shared with others, i.e. a cloud version), provide an indication to the sender of a change of version of the selected version of the attachment transmitted along with the outgoing communication (FIG. 6, 0004, and 0036 provides for visual indicator 614 that alerts a user/sender of the number of comments/changes of the selected version). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Litan Sever for notifying users when a shared file has been amended, edited, or changed. The visual change indicators of Litan Sever, when implemented with the mail attachment management of the Mutha/Newman system, will allow one of ordinary skill in the art to send outgoing e-mails of an email application with a server-based version of an attachment that indicated changes, in order to provide users with a general understanding of document changes prior to opening the document. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the visual change indicators of Litan Sever, with the mail attachment management of the Mutha/Newman system for the desirable purpose of optimizing the document editing capabilities of a cloud-based attachment.
Regarding Claim 24, the Mutha/Newman/Litan Sever system discloses the system of claim 23, wherein the indication includes a graphical indication (Litan Sever, FIG. 6, visual indicator 614). 	Same motivation as claim 23.
Regarding Claim 25, the Mutha/Newman/Litan Sever system discloses the system of claim 23, wherein the indication includes changing an icon associated with the outgoing communication (Litan Sever, FIG. 6, visual indicator 614). 	Same motivation as claim 23.
Regarding Claim 26, the Mutha/Newman/Litan Sever system discloses the system of claim 25, wherein the indicating includes changing a folder icon associated with the outgoing communication to a cloud icon (Mutha, 0279 provides for icons of files are different from icons for the links, i.e. a cloud icon).
Regarding Claim 32, similar rejection where the system of claim 23 teaches the method of claim 32.

Claims 28, 34, 35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the Mutha/Newman system as applied to claims 22, 30, 31, and 37, 38 above, and further in view of US PGPUB 2012/0278405 A1 to Costenaro et al.
Regarding Claim 28, the Mutha/Newman system discloses the system of claim 22. 	The Mutha/Newman system doesn’t explicitly disclose wherein the one or more processors are further configured to, in response to the cloud version being automatically selected as the selected version of the attachment, present a selection menu to the sender suggesting the cloud version. 	Costenaro, in a similar field of endeavor, discloses in response to the cloud version being automatically selected as the selected version of the attachment, present a selection menu to the sender suggesting the cloud version (fig. 3 and 0039 provides for in response to a local attachment being too large, the user is presented with upload option 320 to upload the attachment to a shared location, i.e. the cloud version). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Costenaro for making attachment suggestions to a user sending an email. The email attachment suggestions of Costenaro, when implemented with the mail attachment management of the Mutha/Newman system, will allow one of ordinary skill in the art to send outgoing e-mails based on network-based properties, such as size and latency, in order to provide users with an optimal email delivery. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the email attachment suggestions of Costenaro, with the mail attachment management of the Mutha/Newman system for the desirable purpose of optimizing the transmission of a local attachment by converting it to a cloud-based attachment.
Regarding Claim 34, similar rejection where the system of claim 28 teaches the method of claim 34.
Regarding Claim 35, the Mutha/Newman system discloses the method of claim 30. 	The Mutha/Newman system doesn’t explicitly disclose wherein automatically selecting one of the locally stored attachment and the cloud version of the locally stored attachment as the selected version of the attachment includes automatically selecting the cloud version of the locally stored attachment as the selected version of the attachment when the sender initiated the outgoing communication via a local application 	Costenaro, in a similar field of endeavor, discloses automatically selecting the cloud version of the locally stored attachment as the selected version of the attachment when the sender initiated the outgoing communication via a local application (fig. 3, 0029, and 0039 provides for in response to a local attachment being too large, the user is presented with upload option 320 to upload the attachment to a shared location, i.e. the cloud version, when the client is using client-based messaging application 212). 	Same motivation as claim 28.
Regarding Claim 39, similar rejection where the system of claim 28 teaches the non-transitory computer-readable medium of claim 39.
Regarding Claim 40, similar rejection where the method of claim 35 teaches the non-transitory computer-readable medium of claim 40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2016/0253352 A1 to Kluck et al discloses file synchronization and sharing with cloud storage.
US PGPUB 2014/0372492 A1 to Srinivasan et al discloses a Sync Folder relating to Cloud Storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459